Order of the Surrogate’s Court, Kings county, directing the examination before trial of the proponent, who is an executor and the residuary legatee named in the will, modified so as to limit the examination to the period prior to and at the time of the execution of the will, and as so modified affirmed, without costs. As the only issue raised by the objections is whether certain parts of the will were the result of the fraud, duress and undue influence exercised by proponent on decedent, the examination should be confined to proponent’s transactions with decedent up to and prior to the execution of the will. The examination shall proceed on five days’ notice. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.